Exhibit 10.5

EXECUTION VERSION

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT (this “Agreement”) is dated as of August 2, 2019, by and among OCULAR
THERAPEUTIX, INC., a Delaware corporation, (“Borrower”),  MIDCAP FINANCIAL
TRUST, a Delaware statutory trust, in its capacity as administrative agent
(“Agent”) for the lenders under the Credit Agreement (as defined below)
(“Lenders”), and the Lenders.

W I T N E S S E T H:

WHEREAS, Borrower, Lenders and Agent are parties to that certain Third Amended
and Restated Credit and Security Agreement, dated as of December 21, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein have the meanings given to
them in the Credit Agreement except as otherwise expressly defined herein),
pursuant to which Lenders have agreed to provide to Borrower certain loans and
other extensions of credit in accordance with the terms and conditions thereof;

WHEREAS, Borrower has requested that Lender consent to certain matters which are
not otherwise permitted under the Credit Agreement; and

WHEREAS,  Borrower, Agent and Lenders desire to amend certain provisions of the
Credit Agreement in accordance with, and subject to, the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Agent hereby
agree as follows:

1.         Acknowledgment of Obligations.  Borrower hereby acknowledges,
confirms and agrees that all Credit Extensions made prior to the date hereof,
together with interest accrued and accruing thereon, and fees, costs, expenses
and other charges owing by Borrower to Agent and Lenders under the Credit
Agreement and the other Financing Documents, are unconditionally owing by
Borrower to Agent and Lenders, without offset, defense or counterclaim of any
kind, nature or description whatsoever except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditor’s rights generally.

2.         Consents.  Subject to the terms and conditions of this Agreement,
including, without limitation, the conditions to effectiveness set forth in
Section 6 below, Lenders hereby:

(a)        effective as of June 30, 2019, consent to Borrower’s delivery to
Agent, on or before July 24, 2019, of (i) Borrower’s unaudited monthly financial
statements for the month ended May 31, 2019, as required under Sections
6.2(a)(i) of the Credit Agreement, and (ii) Borrower’s Compliance Certificate
for the month ending May 31, 2019, as required under Section 6.2(b) of the
Credit Agreement; and










 

(b)        acknowledge that Borrower has entered into a lease of real property
located at 24 Crosby Drive, Bedford, Massachusetts, and, notwithstanding Section
7.2(d) of the Credit Agreement, consent to Borrower’s entry into such lease so
long as Borrower delivers (or, if such location contains less than $100,000 in
Borrower’s assets, uses commercially reasonably efforts to deliver) to Agent, on
or before August 31, 2019 (or such later date as Agent may agree in writing in
its sole discretion), an executed Access Agreement with respect to such real
property.

To induce Lenders to grant the consent provided for in clause (b), above,
Borrower covenants and agrees that in the event such location contains less than
$100,000 in Borrower’s assets on the date hereof and Borrower is unable to
deliver an Access Agreement (despite using commercially reasonable efforts to do
so), and at any time hereafter the amount of assets at such location is equal to
or greater than $100,000, Borrower shall (i) promptly deliver written notice to
Agent that the amount of assets exceeds $100,000, and (ii) within 30 days of
such notice, deliver to Agent an Access Agreement.

The consents granted pursuant to this Section 2 relate solely to the matters as
specifically described in this Section 2 and nothing in this Agreement is
intended or shall be construed as Agent’s or any Lender’s consent to any other
transaction (including, without limitation, Borrower’s taking or omitting to
take any action similar to the aforesaid matter).

3.         Amendments  to Credit Agreement.  Subject to the terms and conditions
of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 6 below, the Credit Agreement is hereby
amended as follows:

(a)        Section 6.6(b) of the Credit Agreement is hereby amended and restated
as follows:

(b)        Reserved.

(b)        Section 15 of the Credit Agreement is hereby amended by deleting the
definition of “Minimum Cash Amount” contained therein.

(c)        Exhibit B to the Credit Agreement is hereby amended and restated as
set forth on Annex 1 attached to this Amendment.

4.         No Other Amendments.  Except for the consents set forth and referred
to in Section 2 and amendments set forth and referred to in Section 3, the
Credit Agreement and the other Financing Documents shall remain unchanged and in
full force and effect and Borrower hereby ratifies and reaffirms all of its
obligations under the Credit Agreement and the other Financing Documents as
amended by this Agreement.  Nothing in this Agreement is intended, or shall be
construed, to constitute a novation or an accord and satisfaction of any of
Borrower’s Obligations or to modify, affect or impair the perfection or
continuity of Agent’s security interests in, security titles to or other liens,
for the benefit of itself and the Lenders, on any Collateral for the
Obligations.

5.         Representations and Warranties.  To induce Agent and Lenders to enter
into this Agreement, Borrower does hereby warrant, represent and covenant to
Agent and Lenders that (i)





-2-




 

each representation and warranty of Borrower set forth in the Credit Agreement
and other Financing Documents is hereby restated and reaffirmed as true,
accurate and complete in all material respects on and as of the date hereof as
if such representation or warranty were made on and as of the date hereof
(provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof, and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date), (ii) both
before and after giving effect to this Agreement, no Default or Event of Default
has occurred and is continuing and (iii) Borrower has the power and is duly
authorized and has obtained all necessary consents and has taken all necessary
actions to enter into, deliver and perform this Agreement and this Agreement is
the legal, valid and binding obligation of Borrower enforceable against Borrower
in accordance with its terms.

6.         Condition Precedent to Effectiveness of this Agreement.  This
Agreement shall become effective as of the date (the “Amendment Effective Date”)
upon which:

(a)        Borrower shall have reimbursed Agent and Lenders for all fees, costs
and expenses presented as of the Amendment Effective Date;

(b)        Agent shall notify Borrower in writing that Agent has received one or
more counterparts of this Agreement duly executed and delivered by Borrower,
Agent and Lenders;  and

(c)        Agent shall have received all other documents and instruments as
Agent or any Lender may reasonably deem necessary or appropriate to effectuate
the intent and purpose of this Agreement.

7.         Release.

(a)        In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, on behalf of itself and
each of its Affiliates and Subsidiaries and each of their respective successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender and
their respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lenders
and all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set‑off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
Amendment Effective Date,





-3-




 

including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Credit Agreement or any of the other Financing
Documents or transactions thereunder or related thereto.

(b)        Borrower understands, acknowledges and agrees that its release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(c)        Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

8.         Covenant Not To Sue.  Borrower, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Borrower pursuant to Section 7 above.  If Borrower or any of its
successors, assigns or other legal representatives violates the foregoing
covenant, Borrower, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all reasonable attorneys’
fees and costs incurred by any Releasee as a result of such violation.

9.         Advice of Counsel.     Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.

10.       Severability of Provisions.  In case any provision of or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
applicable jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

11.       Counterparts.  This Agreement may be executed in multiple counterparts
(including by electronic mail (pdf) transmittal of executed signature pages),
each of which shall be deemed to be an original and all of which when taken
together shall constitute one and the same instrument.

12.       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

13.       Entire Agreement.  The Credit Agreement and the other Financing
Documents as and when amended through this Agreement embody the entire agreement
between the parties hereto relating to the subject matter thereof and supersede
all prior agreements, representations and understandings, if any, relating to
the subject matter thereof.





-4-




 

14.       No Strict Construction, Etc.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.  Time is of the essence for this
Agreement.

15.       Costs and Expenses.  Borrower absolutely and unconditionally agrees
 to pay or reimburse upon demand for all reasonable fees, costs and expenses
incurred by Agent and the Lenders in connection with the preparation,
negotiation, execution and delivery of this Agreement and any other Financing
Documents or other agreements prepared, negotiated, executed or delivered in
connection with this Agreement or transactions contemplated hereby.

[Remainder of page intentionally blank; signature pages follow.]

 

 

 



-5-




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year specified at the beginning hereof.

 

 

BORROWER:

 

 

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

By:

/s/ Donald Notman (SEAL)

 

Name:

Donald Notman

 

Title:

Chief Financial Officer, Treasurer and Secretary

 

 

[Signatures continued on following page]





SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE




 

 

AGENT:

 

 

 

MIDCAP FINANCIAL TRUST,

 

as Agent for Lenders

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Maurice Amsellem  (SEAL)

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

 

[Signatures continued on following page]

 





SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE




 

 

LENDERS:

 

 

 

MIDCAP FUNDING XIII TRUST

 

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Maurice Amsellem (SEAL)

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

 

[Signatures continued on following page]





SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE




 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ Lauren Cole (SEAL)

 

Name:

Lauren Cole

 

Title:

Director

 

 

[Signatures continued on following page]





SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE




 

 

FLEXPOINT MCLS SPV LLC

 

 

 

 

 

By:

/s/ Daniel Edelman  (SEAL)

 

Name:

Daniel Edelman

 

Title:

Vice President

 

 





SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE




 

 

ELM 2018-2 TRUST

 

 

 

 

 

By:

MidCap Financial Services Capital

 

 

Management, LLC, as Servicer

 

 

 

 

 

 

 

By:

/s/  John O’Dea (SEAL)

 

Name:

John O’Dea

 

Title:

Authorized Signatory

 

 

 



SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE




 

ANNEX 1

EXHIBIT B

COMPLIANCE CERTIFICATE

 

 

 

TO:

MidCap Financial Trust, as Agent

 

FROM:

Ocular Therapeutix Inc.

 

DATE:

_______________, 20__

 

 

The undersigned authorized officer of Ocular Therapeutix, Inc., a Delaware
corporation (“Borrower”), certifies that under the terms and conditions of the
Third Amended and Restated Credit and Security Agreement between Borrower, Agent
and the Lenders (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Agreement”):

(1)            Borrower is in complete compliance with all required covenants
for the month ending _______________, 201__, except as noted below;

(2)            there are no Events of Default;

(3)            all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(4)            Each of Borrower and the other Credit Parties has timely filed
all required tax returns and reports, and has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed except as
otherwise permitted pursuant to the terms of the Agreement; and

(5)            no Liens have been levied or claims made against Borrower or any
of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Agent.

For Compliance Certificates delivered in respect of any month ending March 31,
June 30, September 30, and December 31, attached hereto are proposed updates (if
any) to the Disclosure Schedule, Intangible Assets Schedule, Required Permits
Schedule, and Products Schedule, to the extent required by the Agreement.

Attached are the required documents supporting the certifications set forth in
this Compliance Certificate.  The undersigned certifies, in his/her capacity as
an officer of the Borrower, that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

[continued on next page]





 




 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

 

 

Reporting Covenant

Required

Complies

Monthly Financial Statements

Monthly within 30 days

Yes          No

Audited Financial Statements

Annually within 180 days after FYE

Yes          No

Board Approved Projections

Annually within 60 days after FYE

Yes          No

Compliance Certificate

Monthly within 30 days

Yes          No

 

 

